Citation Nr: 0915544	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  98-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), for the period 
beginning June 8, 2004. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, in pertinent part, denied 
entitlement to a rating in excess of 30 percent for PTSD.  

During the appeal period, the Veteran presented personal 
testimony before a Decision Review Officer (DRO) at an RO 
hearing in July 1998.  In September 2004, the Veteran 
presented personal testimony at a Travel Board hearing before 
the undersigned Veterans Law Judge.  Transcripts of both 
hearings are of record.

This case was previously before the Board in January 2003 
when it was remanded  for further development.  The case 
returned to the Board in October 2004 and the Board granted 
the claim of entitlement to an increased rating for PTSD and 
determined that the veteran's PTSD warranted a 50 percent 
disability rating.  In a November 2004 rating decision, the 
RO assigned a 50 percent evaluation for PTSD, effective June 
8, 2004.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a November 2005 Joint Motion for Partial Remand, the 
parties moved the Court to issue an order vacating and 
remanding, the Board's October 2004 decision, to the extent 
that the Board denied an increased evaluation for PTSD in 
excess of 50 percent.

The Court issued an order in November 2005 granting the 
parties' motion and ordered a remand of the portion of the 
October 2004 Board decision that denied an evaluation in 
excess of 50 percent for PTSD.  

The Veteran's claim was then returned to the Board and in a 
February 2007 decision the Board again denied entitlement to 
a rating in excess of 50 percent for PTSD for the period 
beginning June 8, 2004.  The Veteran appealed the denial to 
the Court, and in September 2008, the Court issued an order 
vacating and remanding the Board's February 2007 decision. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

For the period beginning June 8, 2004, the Veteran's PTSD has 
been manifested by deficiencies in most areas of work, 
school, family relationships, thinking, judgment and mood 
without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in October 2003, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claim, 
as the claim is being granted in part, the RO will have the 
opportunity to provide the Veteran with notice concerning the 
effective date and increased rating elements of the claim 
prior to implementing the Board's decision.  Therefore, the 
Veteran is not prejudiced by the lack of notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether a veteran has been prejudiced thereby).  
At a minimum, adequate VCAA notice in increased rating cases 
also requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The issue currently before the Board is entitlement to an 
increased rating for PTSD.  The October 2003 letter told the 
Veteran that to substantiate the claim he should submit 
evidence showing that the disability had worsened.  The 
relevant rating criteria, as outlined below, provide for 
disability ratings not based on specific measurements or test 
results.  

While the Veteran has not been notified that evidence 
demonstrating the effect of his disability on his daily life 
and employment would aid in substantiating his claim, the 
Board does not find any procedural defect constitutes 
prejudicial error in this case.  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. at []; see also Shinseki v. Sanders, 556 U.S. ___, No. 
07-1209 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

In this case, the appellant has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, the record 
establishes that the Veteran has demonstrated actual 
knowledge of the importance of evidence showing the impact of 
his disability on his daily life and employment. 

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The Veteran demonstrated actual knowledge of the need for 
evidence concerning the effect of his disability on daily 
life and employment specifically by his testimony at his 
September 2004 hearing.  During his hearing, the Veteran's 
representative elicited testimony specifically pertaining to 
the impact of the Veteran's PTSD on his daily life and his 
employment.  

As the Veteran manifested actual knowledge of the relevance 
of evidence showing the effect of his disability on his daily 
life, there was no prejudice from the absence of complete 
notice on the first and third elements of Vazquez-Flores 
notice.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claim for an increased rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment Functioning (GAF) score is based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Id.

A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

A GAF score of 51-60 is appropriate where there are, 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)." Id.

A GAF score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

Service connection for PTSD was granted in a March 1992 
rating decision with an initial 30 percent rating assigned, 
effective August 21, 1991.  The currently assigned 50 percent 
rating was granted in an October 2004 Board decision with an 
effective date of June 8, 2004 assigned in a November 2004 
rating decision.  

The Veteran was provided a VA psychiatric examination in June 
2004.  He was noted to be cooperative with a neutral mood and 
blunted affect.  His speech was normal as were his thought 
processes and thought content.  The Veteran reported 
experiencing nightmares, flashbacks, hypervigilance, and an 
easy startle reflex.  His symptoms occurred every night and 
were moderate in nature.  He previously worked in a post 
office and was generally able to do his job.  The Veteran had 
been married for 20 years to his second wife and described 
his relationship with his wife and two grandsons as normal.  
He kept in touch with family and friends.  He spent his time 
gardening or watching television.  There was no suicidal or 
homicidal ideation and the Veteran was oriented to person, 
place, and time.  His insight and judgment were fair and his 
impulse control was fair.  The diagnosis was PTSD with 
moderate symptoms and a GAF score of 50 was assigned.  The 
examiner noted that the Veteran was able to work, but had 
some trouble with relationships.  

In August 2004, the Veteran underwent a private psychiatric 
examination.  He reported symptoms of nightmares every night 
with difficulty sleeping, daily intrusive thoughts, and 
weekly intrusive thoughts and flashbacks.  He reported having 
difficulty concentrating with feelings of frustration that 
culminated in frequent and intense arguments with his spouse.  
The Veteran stated that he felt detached and isolated from 
others and avoided crowds and unfamiliar places.  He had an 
exaggerated startle response and was hypervigilant.  He also 
complained of high levels of tension and anxiety, as well as 
hearing voices of friends he lost during World War II.  
Following objective psychological testing, the Veteran was 
noted to have symptoms of depression and anxiety ranging from 
moderate to severe.  The examiner diagnosed PTSD and chronic 
alcohol abuse in partial remission with moderate to severe 
symptoms.  His symptoms impacted all areas of his life, 
particularly his interpersonal and vocational pursuits.  A 
GAF score of 40 was assigned and participation in 
psychotherapy was recommended.  

The Veteran testified at a hearing before the undersigned at 
the Newark RO in September 2004.  He stated that he had 
weekly meetings with private psychologist as well as 
biofeedback sessions.  He testified that he had difficulty 
sleeping, panic attacks two to three times a week, and a 
terrible memory.  Regarding his relationship with his wife, 
he testified that they had been getting along well but were 
lately drawing away from each other.  He did not see his 
grandsons often.  He still attended Church, but had given up 
singing and music and had only two friends.  The Veteran 
testified that he had stopped travelling, didn't like crowds, 
and preferred to stay home alone.  

Records of outpatient treatment from the Toms River VA 
Medical Center (VAMC) indicate that the Veteran was seen for 
a mental health evaluation in October 2007.  The Veteran 
stated that he had nightmare and flashbacks, but did not 
drink much anymore and had taken up playing the guitar.  His 
mood was neutral and his affect was full.  He denied 
depression and suicidal thoughts.  A GAF score of 45 was 
assigned.  

A month later, in November 2007, a depression screen showed 
symptoms associated with moderately severe depression.  The 
Veteran reported having little interest or pleasure in doing 
things,  that he had trouble concentrating, and that he felt 
down, depressed, or hopeless.  The Veteran denied any 
thoughts of hurting himself.  

A May 2008 note from the Veteran's family physician stated 
that the Veteran was unable to work due to his medical 
conditions and PTSD.

The Veteran's most recent VA psychiatric examination was 
provided in August 2008.  He was appropriately groomed with a 
friendly and cooperative attitude.  His mood was mildly 
depressed and his affect was appropriate.  He reported 
continuing symptoms of nightmares, flashbacks, and poor 
sleep, as well as frequent thoughts of his wartime 
experiences.  The Veteran denied having suicidal ideation and 
panic attacks, and stated that he had a depressed mood and 
became easily angered.  No other psychiatric symptoms were 
elicited.  He denied suicidal ideation, hallucinations, and 
delusions.  Thought processes were normal and the Veteran was 
oriented in all spheres.  Memory and concentration were 
adequate, although judgment was occasionally impaired by 
stress.  

Regarding his occupational history, the Veteran reported that 
he last worked in 1984 when he was employed as a post office 
clerk.  He worked satisfactorily, but would have arguments 
with his boss.  The Veteran also stated that he had been 
married to his second wife since 1984 and had a very good 
relationship with her.  They frequently travelled, attended 
family reunions, and would go on cruises.  The Veteran did 
state that he stressed easily which sometimes affected his 
marriage negatively.  The Veteran was involved with veteran's 
organizations, but had gone less due to his physical 
problems.  He was active in the clubhouse and enjoyed 
gardening, spending time with his family, and occasionally 
playing cards with friends.  

In conclusion, the Veteran was found to have problems with 
depression, irritability, and nightmares with flashbacks.  
His irritability interfered somewhat with his marital 
relationship, but his relationships with family and friends 
were described as good.  He was active in social activities, 
although he was somewhat limited due to his physical 
problems.  Overall, the Veteran was found to communicate 
well, enjoyed different interests, and generally related well 
to people.  PTSD was diagnosed and a GAF score of 62 was 
assigned.  The examiner found that if the Veteran desired to 
return to the workforce, there was no reason he would not be 
employable.  


Analysis

The criteria for a 70 percent rating for a psychiatric 
disability are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Board notes that throughout the period beginning June 8, 
2004, there is some conflict among the evidence regarding the 
severity of the Veteran's PTSD.  VA and private examiners 
have characterized his symptoms on a broad spectrum, ranging 
in severity from moderate to severe.  In addition, his GAF 
scores throughout this period have ranged from 62, consistent 
with mild symptoms, to 40, consistent with major impairment 
in several areas. 

There has also been some conflict among the Veteran's reports 
regarding the impact of his symptoms.  For example, while he 
testified during his September 2004 hearing that he stayed at 
home alone, didn't travel, and his only social activity was 
attending Church, four years later upon VA examination in 
August 2008, the Veteran stated that he had and wife 
frequently travelled, that he enjoyed gardening, and that 
spent time at veteran's organizations and played cards with 
friends.

In any event, throughout the claims period, the Veteran has 
been found by all examiners to experience deficiencies with 
his social interactions, as well as occasional problems with 
judgment and mood.  The August 2004 private psychologist 
found that the Veteran's PTSD impacted all areas of the 
Veteran's life.  
The medical record also establishes that the Veteran's PTSD 
has manifested symptoms such as sleep disturbance, 
nightmares, flashbacks, some panic attacks, depression, and 
isolation.    

While the Veteran's PTSD has not manifested all the symptoms 
associated with a 70 percent rating, the Board notes that his 
GAF scores throughout the claims period have indicated some 
serious and major impairment and his PTSD has been 
characterized as moderate to severe.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's disability most closely approximates 
the criteria for a 70 percent rating for the period beginning 
June 8, 2004.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.
Applying this analysis to the criteria for the 100 percent 
rating, if follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

While the Veteran has not worked throughout the claims 
period, the evidence does not establish that he is 
unemployable due to his PTSD.  The August 2004 private 
psychologist did note some vocational impairment due to PTSD 
and the record also contains a May 2008 note from the 
Veteran's family physician stating that the Veteran was not 
able to work due to his medical conditions and PTSD.  
However, this evidence does not establish that the Veteran's 
employment is totally impaired due to his PTSD.  

Furthermore, the record contains evidence weighing against 
any finding of occupational impairment.  The June 2004 VA 
examiner found that the Veteran was able to work and the 
August 2008 VA examiner specifically found that the Veteran's 
PTSD had no impact of his employability.  Therefore, the 
weight of the medical evidence is against a finding of total 
occupational impairment due to PTSD.  

In addition, there is no medical evidence that the Veteran 
has experienced total social impairment or any of the 
scheduler criteria associated with a 100 percent rating under 
Diagnostic Code 9411.  The Veteran has described his 
relationship with his wife as good, has been married for over 
20 years, attends Church, and occasionally plays cards with 
friends.  His thought processes have been consistently 
normal, he has always denied suicidal ideation, and there is 
no evidence of impairment to his ability to perform the 
activities of daily living.  Accordingly, a 70 percent 
rating, but not higher, is warranted for PTSD for the period 
beginning June 8, 2004.  




Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's PTSD is manifested by 
symptoms such as sleep disturbance, nightmares, flashbacks, 
some panic attacks, depression, and isolation.  He also 
manifested some social and occupational impairment.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.
ORDER

Entitlement to a rating of 70 percent for PTSD for the period 
beginning June 8, 2004, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


